DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Kunkel et al.(USPubN 2002/0056093)) does not disclose, with respect to claim 1, a method comprising: retrieving source video data; identifying one or more segments of the source video data; selecting one or more of the identified segments for embedding one or more additional objects into one or more individual frames of the selected one or more segments, wherein the selected one or more segments are selected based on a determination that the selected one or more segments allow for the embedding of the one or more additional objects; creating an intermediate working version of the source video data, the intermediate working version including at least video material corresponding to the selected one or more segments, wherein the intermediate working version contains a reduced amount of video material compared to the source video data and is a composite file of the selected one or more segments that is separate from the source video data; and transmitting at least the intermediate working version to a remote system for creation of video file data, suitable for use in embedding the one or more additional objects into at least one frame of the selected one or more segments of the source video data as claimed.  Rather, Kunkel et al. discloses a system and method for transmitting and displaying information in a television distribution system, or the like, transmits information that is targeted to a viewer matching particular demographic data. The results of a viewer completed demographic survey are used to generate a database known as a bit mask that is made up of the viewer's demographic data. The bit mask is used to control the particular advertising or other related information that is received by each system viewer. In a first technique, the transmission signal carrying the program or advertisement displayed to all viewers is embedded with one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.